Citation Nr: 0619286	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  04-39 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1965 to 
October 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran appeared and testified at hearing held at the RO 
before the undersigned Veterans Law Judge in January 2006.  
At the time of the hearing, it did not appear that the 
veteran's full claims file was available, but that a 
temporary file was provided for the hearing with all of the 
relevant documentation relating to the veteran's claims.  
Apparently, the veteran's permanent claims file was already 
at the Board in Washington, DC, where another Veterans Law 
Judge was considering the veteran's appeal of a different 
claim.  When the veteran's file was obtained by the 
undersigned in Washington to render a decision on the claims 
concerning hypertension and TDIU, it was evident that the 
file was incomplete.  None of the relevant documents relating 
to these issues were in it, including the rating action 
appealed, notice of disagreement, statement of the case, or 
substantive appeal.  The RO was administratively contacted 
and asked to provide these documents.  Those that were 
provided in response, however, were not relevant to these 
issues.  

Accordingly, the RO should make every effort to reconstruct 
the relevant portion of the claims file before returning it 
to the Board.

Accordingly, the case is REMANDED for the following action:

1.  The RO should associate with the 
veteran's permanent claims file any and all 
temporary files, especially relating to the 
claims of entitlement to service connection 
for hypertension and TDIU.  If the RO is 
unable to locate a temporary file that 
includes the relevant decisional documents 
relating to these issues, then the RO should 
take the necessary steps to reconstruct that 
portion of the veteran's claims file 
relating to these claims, including the 
rating action, notice of disagreement, 
statement of the case, substantive appeal, 
and records considered in making the 
decision.   

2.  Then, after ensuring that any actions 
needed to ensure the veteran's right to due 
process, the RO should return these claims 
to this Board for further appellate review, 
if in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


